DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–10, and 12–14  are allowed. Claims 1, 3–10, and 12–14 have been amended, and claims 2 and 11 have been canceled in the amendment filed by Applicant on December 30th, 2020.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish over the prior art of record. Please refer to the attached Interview Summary of January 25th, 2021 for further details, which also comprises the discussion from a follow-up interview on February 1st, 2021.
Response to Amendment
Applicant's amendments to claims 1, 3–10, and 12–14 filed on December 30th, 2020 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The amendments to the Drawings filed on December 30th, 2020 are accepted and the objections are withdrawn.
The objections to claims 4, 5, 7, and 13 are withdrawn in view of the amendments.
The rejections of claims 5, 8, and 13 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The claim interpretations for claims 1-9 under 35 U.S.C. 112(f) are maintained.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Minoru Kurose on January 25th, 2021 and an a follow-up interview with Alvin S. Koan on February 1st, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A display apparatus comprising:
a display panel comprising a plurality of pixels arranged in a matrix, the plurality of pixels making up a display area, a plurality of scanning lines connected to a group of pixels arranged in a row direction of the plurality of pixels, and a plurality of data lines connected to a group of pixels arranged in a column direction of the plurality of pixels;
a timing control unit to generate a scanning line clock signal in which a level transition is repeated from a first signal level to a second signal level at a period corresponding to one scanning period of the display panel;
a plurality of scanning line drive units arranged along a part of the outer edge of the display area, each comprising a plurality of scanning line drive circuits, wherein each one of the plurality of scanning line drive circuits a scanning  line 
a data line drive unit to output, to the plurality of data lines, a data line signal for supplying a desired voltage to a group of pixels arranged in the row direction and selected by the scanning line signal; and
a signal correcting unit configured to perform a first correction to correct a timing of a level transition of either one of the scanning line clock signal generated by the 
the signal correction unit comprises a delay unit to delay, for at least one first scanning line drive circuit in each of two or more of the plurality of scanning line drive units, the timing of the level transition of the scanning line clock signal or the scanning line signal based on a shift time set for each first scanning line drive unit comprising the first scanning line drive circuit, and
the shift time is predetermined are substantially the same among the scanning line signals output by respective ones of the scanning line drive circuits in each of the plurality of scanning line drive units.

2. (Canceled)

3. (Currently Amended) The display apparatus according to claim 1, wherein in the first correction, the delay unit delays, by the shift time set for the first scanning line drive unit, a timing of the level transition of the scanning line clock signal 

4. (Previously presented) The display apparatus according to claim 1, wherein in the first correction, the delay unit delays a timing of the level transition of the scanning line signal being generated by the first scanning line drive unit by the shift time set for the first scanning line drive unit before the scanning line signal is output from the first scanning line drive unit.

5. (Currently Amended) The display apparatus according to claim 1, wherein the signal correcting unit is configured to change the shift time for each of given cycles for 

6. (Currently Amended) The display apparatus according to claim 1, wherein 
the display panel further comprises a first wiring to transmit the scanning line clock signal, the first wiring being connected to each of the plurality of scanning line drive units; and 
the shift time set for the first scanning line drive unit is determined based on a transition speed of the level transition of the scanning line clock signal at a connecting portion with the first wiring in the first scanning line drive unit.

7. (Previously presented) The display apparatus according to claim 1, wherein
the display panel further comprises a first wiring to transmit the scanning line clock signal, the first wiring being connected to each of the plurality of scanning line drive units; 
the first wiring comprises an input end for the scanning line clock signal; 
a plurality of the first scanning line drive units exists; and 
the shift time set for a first scanning line drive unit arranged nearest to the input end in the plurality of first scanning line drive units is the longest of the shift times set for respective ones of the plurality of first scanning line drive units.

8. (Previously presented) The display apparatus according to claim 1, wherein
the display panel further comprises a first wiring to transmit the scanning line clock signal, the first wiring being connected to each of the plurality of scanning line drive units;
the first wiring comprises an input end of the scanning line clock signal; and 
the signal correcting unit is configured not to perform the first correction for a scanning line drive unit arranged farthest from the input end in the plurality of scanning line drive units.

9. (Previously presented) The display apparatus according to claim 1, the display apparatus further comprising a storage unit to store information on the shift time set for each first scanning line drive unit.

10. (Currently Amended) A method for driving a display panel, the method comprising:
generating a scanning line clock signal in which a signal level transition is repeated at a period corresponding to one scanning period of a display panel, the display panel comprising a plurality of pixels arranged in a matrix, a plurality of scanning lines, and a plurality of data lines, the plurality of scanning lines and the plurality of data lines being connected to the plurality of pixels;
generating a scanning line signal to select a group of pixels arranged in a row direction of the plurality of pixels, based on the scanning line clock signal, at each of a plurality of scanning line drive units each comprising a plurality of scanning line drive circuits each connected to a scanning line in the plurality of scanning lines;
successively outputting the scanning line signal to the plurality of scanning lines from the plurality of scanning line drive units;
applying, to the plurality of data lines, a data line signal for supplying a desired voltage to each of the plurality of pixels; and
performing a first correction to correct a timing of a level transition of either one of the scanning line clock signal generated, and the scanning line signal to be output to at least one scanning line in the plurality of scanning lines, wherein
performing the first correction comprises a delaying, for at least one first scanning line drive circuit in each of two or more of the plurality of scanning line drive units, the timing of the level transition of the scanning line clock signal or the scanning line signal based on a shift time set for each first scanning line drive unit comprising the first scanning line drive circuit, wherein the shift time is predetermined are substantially the same among the scanning line signals output by respective ones of the scanning line drive circuits in each of the plurality of scanning line drive units.

11. (Canceled).

12. (Currently Amended) The method for driving a display panel according to claim 10, wherein the performing the first correction comprises delaying, by the shift time set for the first scanning line drive unit, a timing of the level transition of the scanning line clock signal 

13. (Currently Amended) The method for driving a display panel according to claim 10, wherein the performing the first correction comprises changing the shift time for each of given cycles for the level transition of the scanning line clock signal, a number of the given cycles corresponding to a number of the 

14. (Currently Amended) The method for driving a display panel according to claim 10, wherein
the display panel further comprises a first wiring being connected to each one of the plurality of scanning line drive units and comprising an input end for the scanning line clock signal, and
the performing the first correction comprises correcting the scanning line clock signal or the scanning line signal for a first scanning line drive unit being arranged nearest to the input end in a plurality of first scanning line drive units, based on a longest shift time of the shift times each set for respective first scanning line drive units.

The following is an examiner’s statement of reasons for allowance: Please refer to the explanations provided in the “Response to Remarks” section VI of the Examiner Amendment Proposal Interview Summary attachment of January 25th, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646